
	
		I
		111th CONGRESS
		1st Session
		H. R. 677
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2009
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to delay the effect of
		  reclassifying certain nonattainment areas adjacent to an international border,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 FAIR (Foreign Air Impact Regulation)
			 AIR Act of 2009 .
		2.Reclassification
			 of nonattainment area adjacent to a foreign country
			(a)AmendmentSection 179B of the
			 Clean Air Act (42 U.S.C. 7509a) is
			 amended by adding at the end the following:
				
					(e)Delay of
				effective date of reclassification
						(1)ApplicationThis subsection applies to a nonattainment
				area if—
							(A)the area is adjacent to a foreign country;
				and
							(B)the State in which the area is located, in
				consultation with the regional air quality authority involved, submits to the
				Administrator a claim that the area would have attained the national ambient
				air quality standard for the air pollutant involved by the applicable
				attainment date, but for emissions emanating from outside of the United
				States.
							(2)Delay of
				effective dateThe
				reclassification of an area described in paragraph (1) to a higher
				classification of nonattainment shall not take effect unless the Administrator
				finds that each of the following is satisfied:
							(A)The Secretary of
				State shall—
								(i)enter into negotiations with the
				appropriate officials of the foreign country involved, in consultation with
				local leaders in the nonattainment area, air quality monitoring organizations,
				and other appropriate public and private entities, to develop a plan for
				improving the air quality of the international area encompassing the
				nonattainment area; and
								(ii)submit the plan developed under clause (i)
				to the Congress.
								(B)The Administrator, taking into
				consideration the plan developed under clause (i) of subparagraph (B), shall
				take such actions as may be appropriate, including the provision of assistance
				to local and international air quality groups, to improve the air quality of
				the nonattainment
				area.
							.
			(b)ApplicabilityThe amendment made by this Act applies to
			 the reclassification of a nonattainment area without respect to whether such
			 reclassification occurs before the date of the enactment of this Act.
			
